Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 12/30/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  


Regarding claim 6, the same token applies to the porous cell structure.  The phrase “cell structure” renders the scope of the claimed invention unclear because a PHOSITA could construe the “porous cell structure” as a closed cell structure and that is beyond the scope of the claimed invention.  In view of Applicant’s disclosure, the closed cells on the outer surface of the resin foam are broken to form open cells so that at least a portion of a resin layer penetrates in the open cells.  Since the “cell structure” could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Further, it is confusing as to what is meant by “an outer surface side”.  Does Applicant want to convey an outer surface of the foamed resin? Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2003/0118372 to Kitano et al. (Kitano).
Kitano discloses a conductive roller comprising a shaft, an elastic layer around the outer periphery of the shaft, and a resin layer around the outer periphery of the elastic layer (figure 1A, and paragraph 48).  The shaft is made from a metal or a plastic material (paragraph 48).  The elastic layer comprises a polyurethane foam having a density of from 0.05 to 0.9 g/cc (paragraph 49).  The resin material for forming the resin layer comprises a urethane modified acrylic resin, and a fluorine containing acrylic monomer bonded to the urethane modified acrylic resin (paragraphs 55 and 64).  The urethane modified acrylic resin is formed by providing a urethane pre-polymer, incorporating a mercapto or thiol group in a side chain portion of the urethane pre-polymer, and grafting acrylic monomers to the urethane portion (paragraph 68).  The resin layer is coated on the elastic layer using a dipping process (paragraph 117).  
Regarding claim 2, the acrylic monomer comprises methyl (meth)acrylate represented by the formula: 

    PNG
    media_image1.png
    194
    421
    media_image1.png
    Greyscale

Regarding claim 5, Kitano does not explicitly disclose a retard roller for a conveying unit of an image forming apparatus for forming an image on a print medium.  However, it appears that the conductive roller of Kitano meets all structural limitations and chemistry required by the claims. 
The conductive roller is composed of a shaft, an elastic layer around the outer periphery of the shaft, and a resin layer around the outer periphery of the elastic layer (figure 1A, and paragraph 48).  The shaft is made from a metal or a plastic material (paragraph 48).  The elastic layer comprises a polyurethane foam having a density of from 0.05 to 0.9 g/cc (paragraph 49).  The resin material for forming the resin layer comprises a urethane modified acrylic resin, and a fluorine containing acrylic monomer bonded to the urethane modified acrylic resin (paragraphs 55 and 64).  The urethane modified acrylic resin is formed by providing a urethane pre-polymer, incorporating a mercapto or thiol group in a side chain portion of the urethane pre-polymer, and grafting acrylic monomers to the urethane portion (paragraph 68).  The resin layer is coated on the elastic layer using a dipping process (paragraph 117).  The acrylic monomer comprises methyl (meth)acrylate represented by the formula: 

    PNG
    media_image1.png
    194
    421
    media_image1.png
    Greyscale


Therefore, it is not seen that a retard roller for a conveying unit of an image forming apparatus would not be present as like material has like property.   This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano as applied to claim 1 above, and further in view of US 2011/0124478 to Tagawa et al. (Tagawa).  
Kitano does not explicitly disclose the polyurethane foam of the conductive roller having an open cell structure, nor does the resin layer comprise a portion formed in the cell structure of the polyurethane foam.  
Tagawa, however, discloses a conductive roller having desired surface roughness and good setting property without high cost and compression set wherein 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the urethane foam having a degree of swelling of not more than 120% with the number of openings on the surface thereof of not more than 6/mm2 for the elastic layer disclosed in Kitano motivated by the desire to provide the elastic foam conductive roller having high surface quality.  
The combined disclosures of Kitano and Tagawa result in a conductive roller comprising a foam layer having a degree of swelling of not more than 120% and such indicates that at least a portion of the resin layer extends into the openings on the surface of the urethane foam upon the dip coating.   
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788